Exhibit 10.1

Execution Copy

AMENDMENT NO. 1 TO CIE PROCEEDS AND RESERVATION OF RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO CIE PROCEEDS AND RESERVATION OF RIGHTS AGREEMENT (this
“Amendment”), dated as of October 7, 2016, is made by and among (i) Caesars
Interactive Entertainment, LLC (formerly known as Caesars Interactive
Entertainment, Inc.) (“CIE”), (ii) Caesars Acquisition Company, on behalf of
itself and each of its direct and indirect Subsidiaries (collectively, “CAC”),
(iii) Caesars Entertainment Corporation, on behalf of itself and each of its
direct and indirect Subsidiaries, other than the Company (collectively, “CEC”),
and (iv) Caesars Entertainment Operating Company, on behalf of itself and each
of the debtors in the Chapter 11 Cases (collectively, the “Company” and together
with CIE, CAC and CEC, the “Parties”).

Capitalized terms not defined herein have the meanings assigned to such terms in
that certain CIE Proceeds and Reservation of Rights Agreement, dated as of
September 9, 2016, by and among the Parties (the “Agreement”).

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing preamble and recital, which
shall constitute a part of this Amendment, and the mutual promises contained in
this Amendment, and intending to be legally bound thereby, the Parties agree as
follows.

1. Amendments to Agreement. Annex A to the Agreement is hereby amended by:

(a) amending and restating the row of Annex A to the Agreement entitled “CEC
Expense Amount” as follows.

 

CEC Expense Amounts   

Set forth on the “Sources and Uses” Exhibit attached hereto, and in any event
capped at $235,000,000. “CEC Expense Amounts” means amounts to be paid to CEC
with certification from CEC within 5 business days after payment to CEC that all
such amounts have been paid to payees permitted by this paragraph, pursuant to
invoices from such payees (which may be summary invoices or “cover page”
invoices, indicating only the service provider, the period covered thereby, the
amount invoiced, the date payable and the wire instructions for payment), for
the payment of (i) reasonable and documented third party professional fees
(actually incurred or required to be paid in advance pursuant to existing
contractual relationships) of advisors to CEC or special committee(s) of the
board of directors of CEC for services rendered to CEC or such special
committee(s), (ii) amounts, if any, payable pursuant to clause (B) or clause (C)
of the third paragraph under this “CEC Expense Amount” heading and (iii) such
other reasonable fees and expenses as may be consented to from time to time by
CEOC in its sole discretion.

 

For the avoidance of doubt, CEC Expense Amounts shall in no event include any
professional fees of advisors of any Plan Sponsor or any of its affiliates
(other than CEC or its Subsidiaries) or any other advisor in respect of services
rendered to any Plan Sponsor or any of its affiliates (other than CEC or its
Subsidiaries) or relating to any lobbying efforts with respect to the Trust
Indenture Act.



--------------------------------------------------------------------------------

  

No CEC Expense Amounts shall be paid (i) until at least 60 days after the
Closing, (ii) in excess of $15,000,000 during any thirty day period or
(iii) following the commencement of a chapter 11 case with respect to CEC and/or
its Subsidiaries (other than CEOC and its Subsidiaries) unless CEOC otherwise
agrees in its sole discretion or there has occurred a CEC Bankruptcy Release
Event; provided that CEC shall be permitted to receive (A) within 30 days after
the Closing, CEC Expense Amounts that were due and payable as of the Closing,
subject to the other terms and conditions herein up to $20,000,000 to account
for such outstanding accrued and unpaid expenses (the “Accrued and Unpaid
Amount”); (B) within five (5) business days of the date of the Restructuring
Support, Forbearance, and Settlement Agreement among CEOC, CEC, CAC, the
Official Committee of Second Priority Noteholders, and certain holders of senior
secured second priority notes issued by CEOC (the “Second Lien RSA”), one half
(1/2) of the 1L RSA Forbearance Fees (as defined in the Second Lien RSA) that
shall be paid in accordance with the Second Lien RSA; and (C) within 30 days
after the date of the Second Lien RSA, the amount necessary to satisfy CEC’s
obligations under Section 5(a)(ix)(a) of the Second Lien RSA. For the avoidance
of doubt, CEC may only use the amounts under clauses (B) and (C) in this
paragraph to satisfy CEC’s obligations under the Second Lien RSA.

 

In the event that the Debtors confirm a standalone plan of reorganization, then
CEC shall promptly repay all previously paid CEC Expense Amounts to the CIE
Escrow (and no further CEC Expense Amounts will be paid). Further, if the Plan
has not been confirmed by the Bankruptcy Court (as defined in the Plan) pursuant
to a Final Order (as defined in the Plan) prior to February 1, 2017, no CEC
Expense Amounts shall be paid after February 1, 2017 unless and until (x) the
Plan has been confirmed by the Bankruptcy Court pursuant to a Final Order or (y)
CEOC and CEC have entered into mutually agreeable arrangements pursuant to which
CEC provides satisfactory security for (i) the foregoing repayment obligation
and (ii) CEC’s obligation to pay CEOC for Tax Attributes (as defined in, and
pursuant to, the CIE Proceeds Agreement).

(b) amending and restating clause (vi) of the row of Annex A to the Agreement
entitled under the heading “Permitted CIE Escrow Uses” as follows.

“(vi) as requested by CIE, from time to time (A) on or after the 60th day after
the Closing (subject to satisfaction of the conditions set forth in this Term
Sheet), CEC Expense Amounts or (B) within the times set forth under the “CEC
Expense Amounts” heading, to satisfy CEC’s obligations under the Second Lien
RSA;”

 

  2. Ratification. Except as set forth herein, all provisions of the Agreement
remain in full force and effect as originally written.

 

  3. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the applicable terms of Section 5 of the Agreement, which are
hereby incorporated by reference and shall apply mutatis mutandis as if set
forth herein.

*    *    *    *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.

 

CAESARS INTERACTIVE ENTERTAINMENT, LLC By:   /s/ Craig Abrahams Name:   Craig
Abrahams Title:  

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:   /s/ Randall S. Eisenberg Name:  
Randall S. Eisenberg Title:   Chief Restructuring Officer

 

CAESARS ENTERTAINMENT CORPORATION, on behalf of itself and each of its direct
and indirect subsidiaries (other than the Company) By:   /s/ Eric Hession Name:
  Eric Hession Title:   CFO

 

CAESARS ACQUISITION COMPANY, on behalf of itself and each of its direct and
indirect subsidiaries By:   /s/ Craig Abrahams Name:   Craig Abrahams Title:  
CFO

[Signature page to Amendment No. 1 to CIE Proceeds and Reservation of Rights
Agreement]